Citation Nr: 1812245	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN) to include as due to herbicide agent exposure and/or secondary to service-connected diabetes.

2.  Entitlement to service connection for kidney disability, to include as due to herbicide agent exposure and/or as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction (ED) to include as due to herbicide agent exposure and/or as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a disability manifested by joint pain, to include as secondary to kidney disability and/or service-connected diabetes mellitus.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Appellant represented by:	Douglas Friedman, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1974 to August 1976. 

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision (on the kidney, ED, HTN, and joint pain issues) of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky, and an April 2015 rating decision (on the issue of a TDIU) of the VARO in Montgomery, Alabama. 

The Veteran was scheduled for a videoconference Board hearing in June 2017.  In May 2017, the Veteran, through his attorney, withdrew his request for a hearing.

In July 2017 correspondence, the Veteran's attorney provided argument for the Board to adjudicate or to request further development on the issue of entitlement to service connection for tongue cancer, which is not currently before the Board.  That issue was denied by the RO in an April 2017 rating decision.  In May 2017, the Veteran filed a notice of disagreement (NOD) with that denial; the RO received and acknowledged the NOD in May 2017 correspondence.  Thus, the Board does not currently have jurisdiction of that issue.  Neither the Veteran, nor his attorney, has requested that the Board remand the issue for issuance of a Statement of the Case, and the Board finds that such is not necessary under Manlincon v. West, 12 Vet. App. 2328 (1999) because the RO is aware of the NOD and will, therefore, issue an SOC upon completion of review of the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The first clinical evidence of the Veteran's disabilities appear from the record to be as follows: arthritis (1996 to 1997), erectile dysfunction (2002), hypertension (2003), atrophic right kidney classified as stage 2 chronic kidney disease and a normal left kidney (2003), and diabetes (post 2010 and approximately 2012).  The Veteran, and/or evidence of record, suggests a possibility of a relationship between one or more of the disabilities. 

The earliest VA clinical records associated with the claims file are from December 2002 but indicate that there may be earlier records.  Thus, VA should attempt to obtain all VA clinical records for the Veteran and associate them with the claims file.

The Veteran contends that he was exposed to an herbicide agent in Gulfport Mississippi as part of the Naval Mobile Construction Battalion.  An April 2005 Public Health Assessment from ATSDR (Agency for Toxic Substances and Disease Registry) reflects that the NMCB's mission was to use, handle, store, and dispose of hazardous materials and that drums of Herbicide Orange (HO) were reported to have leaked onto the ground surface of the storage area.  The Veteran contends that his duties included transferring drums of an herbicide agent, and that it included coming in contact with the liquid.  VA has conceded exposure to Agent Orange.  

Hypertension

Under current VA regulations, hypertension is not a disability which warrants presumptive service connection due to exposure to herbicides.  In a 2010 update, the National Academy of Sciences (NAS) concluded that there was "limited or suggestive evidence of an association" hypertension and herbicide exposure.  The Federal Register reflects that relatively few of the positive findings were statistically significant and the findings overall are limited by the inconsistency of the results, the lack of controls, and other methodology concerns. 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  Nonetheless, a VA opinion as to whether it is as likely as not that the Veteran's hypertension is due to his herbicide exposure would be helpful to the Board. 

A February/March 2016 VA examiner opined that the Veteran's hypertension predated the onset of diabetes and is therefore not likely a complication of diabetes and it has followed the natural course.  A supplemental opinion which provides a rationale as to why the Veteran's diabetes does not aggravate his hypertension would be useful to the Board.  

Kidney Disability

VA records reflect that the Veteran had markedly echogenic kidneys consistent with chronic medical renal disease and end stage renal disease prior to receiving a kidney transplant in 2010.  

The Veteran contends that his renal disease is due to herbicide agent exposure.  A May 2004 VA record reflects that the Veteran was "aware and seemingly unconcerned that [hypertension] is shutting down his kidneys."  A 2008 "Doctor's Statement" from Dr. M. Stiles (VA Gadsden OPC) reflects that the Veteran has chronic kidney disease due to atrophic right kidney and hypertension.  Thus, it appears that the issue of entitlement to service connection for a kidney disability may be inextricably intertwined with the issue of entitlement to service connection for hypertension.

A November 2008 statement from Dr. E. Hwang (Davita) reflects the following:

[The Veteran] is currently on Peritoneal Dialysis as treatment for End Stage Renal Disease.  It is possible that the effects of Agent Orange contributed to his End Stage Renal Disease.  

No rational or further discussion was provided, and the opinion is too speculative upon which to base service-connection.  Nonetheless, it is sufficient to warrant VA obtaining a clinical opinion.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)
 
Records in December 2010 and February 2011 (see UAB Hospital Clinic Notes) reflect that the Veteran had renal disease attributed to atrophic right kidney and hypertension.  He received a kidney transplant from his sister in December 2010.

A March 2016 VA examination report reflects that the Veteran had significant renal dysfunction prior to the onset of diabetes and the renal dysfunction followed its natural course; it does not discuss herbicide agent exposure.  

Based on the foregoing, a supplemental opinion should be obtained which discusses an herbicide agent.  In addition, more rationale as to the natural progress of the hypertension may be useful to the Board.  

Erectile Dysfunction

A December 2002 VA clinical record reflects that the Veteran had had erectile dysfunction (ED) for the past six months.  A March 2003 VA clinical record reflects that the Veteran had had ED for the past two to three months.  A December 2004 record reflects that the Veteran had previously been prescribed medication for ED.   

A March 2016 VA examination report reflects that the Veteran reported that he was diagnosed with ED in the 1990s; however this is not supported by the clinical records.  The VA report reflects that the etiology of ED is unknown but there is a less than 50 percent probability that it is due to diabetes because it predated it.  The report does not provide an opinion with rationale on the issue of aggravation.  Thus, a supplemental opinion, which discusses aggravation, may be useful to the Board.  

Joint Pain/Arthritis

The Veteran contends that his "joint pain" is related to, or aggravated by, his diabetes and or kidney disability.  (Pain alone is not a disability for VA purposes; however, the Board notes that the Veteran has been diagnosed with arthritis.)  In support of this contention, the Veteran submitted a brief article from the Arthritis Foundation which notes that people with diagnosed diabetes are nearly twice as likely to have arthritis, indicating a diabetes-arthritis connection, and that diabetes causes musculoskeletal changes that lead to symptoms such as joint pain, and that after having diabetes for several years, joint damage - called joint arthropathy - can occur.  The article states that "[w]hat starts off as a hormonal problem can develop into joint problems."  The link cited by the article reflects that type 2 diabetes is largely a disease of people who are overweight or obese, and being overweight and obesity are big risk factors for knee and hip osteoarthritis.  The cited articles also discuss psoriatic arthritis, and rheumatoid arthritis.  The Veteran's arthritis pre-dated his diabetes.  The Veteran was diagnosed with diabetes between 2010 and 2012, which was more than a decade after he had his first complains of arthritis.   

The earliest clinical evidence of arthritis is a December 2002 record, which reflects that the Veteran reported having had arthritis for five or six years (i.e. since approximately 1996 or 1997.)  It was noted that he had been taking Celebrex for three years for arthritis and that prior to that time; he took aspirin, Tylenol, Advil, and Aleve over-the-counter.  It was noted that arthritis involved the knees and elbows.  The etiology of the arthritis was unknown.

August and October 2006 VA clinical records reflect that the Veteran complained of arthritis pain in the hands; it was noted that he shoes horses for a living.  Social Security Administration (SSA) records reflect that the Veteran had been a pipe welder for a shipbuilder from 1992-2005.  Thus, he has significant history in manual labor. 

The claims file incudes a March 2016 VA opinion on direct causation but does not provide an opinion with rationale on whether the Veteran's service-connected disability aggravates the Veteran's arthritis.  (The examiner found that current imaging of his joints revealed degenerative arthritis consistent with use and age.) 

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the issues noted above.  Thus it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain private and VA clinical records not already associated with the claims file, including any outstanding VA records from 1996 to present for the Veteran's diabetes, kidney, hypertension, erectile dysfunction, and arthritis.

2.  With regard to hypertension, obtain a supplemental clinical opinion which addresses:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is casually related to verified herbicide exposure in service; and

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has experienced any increase in severity due to a service-connected disability.

If the clinician finds that it is as likely as not that the Veteran's hypertension experienced an increase in severity due to a service-connected disability, the clinician should state the level of increase.  

The clinician should consider and discuss as necessary the 2010 National Academy of Sciences 2010 Update in which it was noted that there was "limited or suggestive evidence of an association" hypertension and herbicide exposure.

3.  With regard to a kidney disability, obtain a supplemental clinical opinion which addresses:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's kidney disability is casually related to verified herbicide exposure in service; and

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's kidney disability has experienced an increase in severity due to a service-connected disability.

If the clinician finds that it is as likely as not that the Veteran's kidney experienced an increase in severity due to a service-connected disability, the clinician should state the level of increase.  

The clinician should consider the pertinent evidence of record, to include the following, if relevant: a.) a 2003 VA record that the Veteran had atrophic right kidney classified as stage 2 chronic kidney disease and a normal left kidney; b.) a May 2004 VA record which reflects that the Veteran's hypertension was shutting down his kidneys; c.) a November 2008 statement from Dr. E. Hwang (Davita) which reflects that "it is possible that the effects of Agent Orange contributed to his End Stage Renal Disease;" d.) the Veteran's receipt of a kidney transplant in 2010; e.) records in December 2010 and February 2011 (see UAB Hospital Clinic Notes) which reflect that the Veteran had renal disease attributed to atrophic right kidney and hypertension; f.) a "Doctor's Statement" from Dr. M. Stiles (VA Gadsden OPC) which reflects that the Veteran has chronic kidney disease due to atrophic right kidney and hypertension; and g.) a March 2016 VA examination report. 

4.  With regard to erectile dysfunction (ED), obtain a supplemental opinion as to whether it is as likely as not (50 percent or greater) that the Veteran's ED dysfunction has increased in severity due to a service-connected disability. 

The clinician should consider the pertinent evidence of record to include, if relevant: a.) a December 2002 VA clinical record which reflects that the Veteran had had erectile dysfunction (ED) for the past six months; b.) a March 2003 VA clinical record reflects that the Veteran had had ED for the past two to three months; c.) a December 2004 record reflects that the Veteran had previously been prescribed medication for ED; d) the onset of the Veteran's diabetes after 2010. 

If the clinician finds that it is as likely as not that the Veteran's ED experienced an increase in severity due to a service-connected disability, the clinician should state the level of increase.

5.  With regard to joint pain, obtain a supplemental opinion as to whether it is as likely as not (50 percent or greater) that the Veteran's joint pain/arthritis has increased in severity due to a service-connected disability. 

The clinician should consider the pertinent evidence of record, to include, if relevant: a.) a December 2002 VA record which reflects that Veteran reported having had arthritis for five or six years (i.e. since approximately 1996 or 1997.); b.) August and October 2006 VA clinical records which reflect that the Veteran complained of arthritis pain in the hands; it was noted that he shoes horses for a living; c.) Social Security Administration (SSA) records which reflect that the Veteran had been a pipe welder for a shipbuilder from 1992-2005; d.) that the Veteran was diagnosed with diabetes between 2010 and 2012, which was more than a decade after he had his first complains of arthritis; f.) the March 2016 VA opinion, and g.) radiology records.

If the clinician finds that it is as likely as not that the Veteran's arthritis experienced an increase in severity due to a service-connected disability, the clinician should state the level of increase.

6. Following completion of the above, readjudicate the issues on appeal (HTN, kidney disability, ED, arthritis, and a TDIU).  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




